Case: 09-50550       Document: 00511072493          Page: 1    Date Filed: 04/07/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             April 7, 2010
                                     No. 09-50550
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk




UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

versus

CESAR GERARDO TRON,

                                                   Defendant-Appellant.




                   Appeal from the United States District Court
                        for the Western District of Texas
                                No. 2:08-CR-942-1




Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*
       Cesar Tron appeals the 10-month sentence imposed following his guilty
plea conviction for failure to comply with reporting requirements in violation of
19 U.S.C. § 1459(a) and (e). Tron’s within-guidelines sentence was imposed to

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-50550    Document: 00511072493 Page: 2        Date Filed: 04/07/2010
                                 No. 09-50550

run consecutively to the 10-month sentenced imposed following the revocation
of his supervised release. He contends that the consecutive nature of his sen-
tence rendered it substantively unreasonable because it was greater than neces-
sary to achieve the goals set forth in 18 U.S.C. § 3553(a). Specifically, he argues
that the district court overemphasized the seriousness of his offense, overstated
his criminal history, and failed to account for his reasons for going to Mexico.
      This court reviews a sentence, including its consecutive nature, for rea-
sonableness in light of § 3553(a). See United States v. Candia, 454 F.3d 468,
472-73 (5th Cir. 2006); United States v. Mares, 402 F.3d 511, 519-20 (5th Cir.
2005). Pursuant to Gall v. United States, 552 U.S. 38, 51 (2007), we first deter-
mine whether the district court committed any significant procedural error. If
not, we “consider the substantive reasonableness of the sentence imposed under
an abuse-of-discretion standard.” Id. “A discretionary sentence imposed within
a properly calculated guidelines range is presumptively reasonable.” United
States v. Campos-Maldonado, 531 F.3d 337, 338 (5th Cir.) (per curiam), cert. de-
nied, 129 S. Ct. 328 (2008). Likewise, a consecutive sentence imposed within the
parameters of the advisory guidelines is presumptively reasonable and accorded
great deference. Candia, 454 F.3d at 473.
      The district court considered Tron’s request for a concurrent sentence and
ultimately determined that a consecutive sentence at the top of the applicable
guideline range was appropriate based on the circumstances and the § 3553(a)
factors. Specifically, the court noted Tron’s multiple appearances in federal
court, his extensive criminal history, and his repeated failure to follow the
court’s instructions despite assurances to the contrary. The imposition of a con-
secutive sentence is authorized by 18 U.S.C. § 3584 and U.S.S.G. § 5G1.3, and
Tron has failed to rebut the presumption of reasonableness. See Candia, 454
F.3d at 478-79. Because he has not demonstrated that the consecutive sentence
within the guidelines range was an abuse of discretion, the judgment is
AFFIRMED.

                                        2